Case 2:20-cv-04173-RPK-ST Document 29 Filed 08/13/21 Page 1 of 9 PageID #: 422




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
RUBINSTEIN & ASSOCIATES, PLLC,

                             Plaintiff,                            MEMORANDUM AND ORDER
                                                                   20-CV-4173 (RPK) (ST)
                 -against-

ENTREPRENEUR MEDIA, INC.,

                               Defendant.
---------------------------------------------------------------X
RACHEL P. KOVNER, United States District Judge:

        Defendant Entrepreneur Media, Inc. (“EMI”) has federally registered the mark

ENTREPRENEUR. Plaintiff Rubinstein & Associates, PLLC (“Rubinstein”) has applied to

register the mark ENTREPRENAWYER. After learning of Rubinstein’s trademark application,

EMI contacted Rubinstein, expressing concern about the risk of confusion between the marks.

Later, EMI filed an opposition to the ENTREPRENAWYER registration with the U.S. Patent

and Trademark Office (“PTO”).

        Rubinstein then filed this lawsuit invoking the Declaratory Judgment Act, 28 U.S.C.

§§ 2201 and 2202. Rubinstein principally asks the Court to declare that it has not infringed

EMI’s ENTERPRENEUR marks and that those marks are invalid. EMI, in turn, has filed a

motion to dismiss.         EMI argues, as relevant here, that this Court lacks subject-matter

jurisdiction because there is no “substantial controversy between parties having legal interests,

of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.” Def.’s

Mem. of L. in Supp. of Mot. to Dismiss at 8 (“Def.’s Br.”) (Dkt. #17-1) (quoting MedImmune v.

Greentech, Inc., 549 U.S. 118, 127 (2007)). Magistrate Judge Tiscione issued a report and

recommendation (“R. & R.”) agreeing that the case should be dismissed for lack of subject-




                                                        1
Case 2:20-cv-04173-RPK-ST Document 29 Filed 08/13/21 Page 2 of 9 PageID #: 423




matter jurisdiction. See R. & R. (Dkt. #25). As described below, I adopt Judge Tiscione’s R. &

R. and dismiss this lawsuit.

                                         BACKGROUND

       Rubinstein    filed     its   application   for   trademark   protection   of   the   mark

ENTREPRENAWYER on February 29, 2020. See Compl. ¶¶ 13-14 (Dkt. #1); id. Ex. B (Dkt.

#1-2); Justman Decl. Ex. 2 (Dkt. #17-4).

       On July 14, 2020, EMI sought an extension of time to oppose Rubinstein’s application

from the PTO. Compl. ¶ 16. The next day, EMI’s counsel contacted Rubinstein by email. Id.

¶ 17. The message states, in pertinent part:

       We recently learned that you filed an intent-to-use trademark application for the
       “ENTREPRENAWYER” trademark (App. No. 88/816134) in connection with:
       “Marketing consulting; Marketing services; Advertising and marketing” in Class
       35.

       We further learned that you are using the ENTREPRENAWYER mark on social
       media, such as LinkedIn. . . .

       Given that your trademark contains a mark very similar to Entrepreneur Media’s
       registered trademark, and the application covers nearly identical goods and/or
       services, we are concerned that consumers may mistakenly believe that your
       goods and/or services are related to or affiliated with Entrepreneur Media and its
       ENTREPRENEUR® branded magazines and educational services.

       The purpose of this letter is to bring to your attention Entrepreneur Media’s
       trademark rights and ask that you contact us to discuss this matter. Please contact
       me at [phone number omitted] at your earliest convenience.

Justman Decl. Ex. 4 (Dkt. #17-6).

       Rubinstein responded by email less than ten minutes later. The message stated, in

pertinent part:

       I will remove the mark from social media. However, the word entrepreneur in and
       of itself cannot be trademarked unless disclaimed but for general uses.




                                                   2
Case 2:20-cv-04173-RPK-ST Document 29 Filed 08/13/21 Page 3 of 9 PageID #: 424




       This information goes back to 2L basic IP law training. There is no likelihood of
       confusion, as it is clearly parody and based upon new creation of legal services.

       If the mark is broader and is to be applied to every use of the word entrepreneur,
       even a play on words, perhaps it’s time someone files for cancellation and a suit
       for unfair competition.

       For now, I will remove the use of the mark, but regarding the opposition, I am
       quite well suited to handle this myself and I intend to.

Justman Decl. Ex. 5 (Dkt. #17-7). Rubinstein then stopped using its ENTREPRENAWYER

mark. Compl. ¶ 15.

       The parties continued exchanging email messages in what they both describe as

settlement discussions. See Def.’s Br. at 6; Pl.’s Mem. of L. in Opp’n to Dismissal at 17 (“Pl.’s

Opp’n”) (Dkt. #18). Neither party has filed those subsequent messages with their motion

papers. But Rubinstein alleges that one message from EMI asserted that the parties’ marks

were “similar” and that another message stated that EMI “believe[s] that a likelihood of

confusion exists.”   Compl. ¶¶ 18-19. Rubinstein alleges that in a third email message, EMI

demanded “some sort of modification” to Rubinstein’s mark. Id. ¶ 20.

       On August 18, 2020, Rubinstein filed a petition before the PTO’s Trademark Trial and

Appeal Board (“TTAB”) seeking to cancel EMI’s ENTREPRENEUR marks. Id. ¶ 21; see

Justman Decl. Ex. 8 (Dkt. #17-10).

       On September 2, 2020, EMI filed a notice of opposition to Rubinstein’s application to

register the ENTREPRENAWYER mark with the PTO. EMI asserted a likelihood of confusion

with its ENTREPRENEUR marks. Compl. ¶ 22; see Justman Decl. Ex. 9 (Dkt. #17-11).

       Five days later, Rubinstein filed this lawsuit. Its complaint requests a declaratory

judgment that (1) Rubinstein’s ENTREPRENAWYER mark does not infringe, and has not

infringed, EMI’s ENTREPRENEUR marks; (2) EMI’s ENTREPRENEUR trademarks are


                                               3
Case 2:20-cv-04173-RPK-ST Document 29 Filed 08/13/21 Page 4 of 9 PageID #: 425




“invalid and subject to cancellation” because they are generic; (3) Rubinstein’s

ENTREPRENAWYER mark does not dilute EMI’s trademarks; and (4) Rubinstein’s

ENTREPRENAWYER mark does not unfairly compete with EMI’s marks. Compl. ¶¶ 27-58.

       EMI moved to dismiss the action based on lack of subject-matter jurisdiction under

Federal Rule of Civil Procedure 12(b)(1), or, in the alternative, based on failure to state a claim

under Rule 12(b)(6). See Def.’s Mot. (Dkt. #17). Judge Feuerstein, the then-assigned district

judge, referred EMI’s motion to Judge Tiscione for a report and recommendation.

       Judge Tiscione has recommended granting EMI’s motion to dismiss based on lack of

subject-matter jurisdiction. Judge Tiscione observed that the Declaratory Judgment Act creates

jurisdiction only “where there exists a ‘case of actual controversy.’” R. & R. at 4 (quoting 28

U.S.C. § 2201(a)).     He observed that “the threat of future litigation is relevant to the

identification of an actual controversy.” Id. at 5. In contrast, he wrote, the “existence of a

dispute before the TTAB over the registration of a party’s mark, on its own” is insufficient to

establish a justiciable controversy.      Ibid. (quoting 1-800-Flowers.com, Inc. v. Edible

Arrangements, LLC, 905 F. Supp. 2d 451, 454 (E.D.N.Y. 2012)).

       Judge Tiscione found no actual controversy here, principally because he concluded that

EMI’s communications with Rubinstein were best understood as objections to the proposed

registration of ENTERPRENAWYER, rather than demands that Rubinstein discontinue use of

that mark or threats of litigation. See id. at 6-7. He found analogous past decisions that had

found no justiciable controversy where a markholder had merely objected to the registration of

another mark or claimed a likelihood of confusion. See id. at 6-8 (citing Vina Casa Tamaya

S.A. v. Oakville Hills Cellar, Inc., 784 F. Supp. 2d 391, 395-96 (S.D.N.Y. 2011); I.O.B. Realty,

Inc. v. Patsy’s Brand, Inc., No. 19-CV-2776, 2020 WL 2086096, at *3 (S.D.N.Y. Apr. 30,


                                                4
Case 2:20-cv-04173-RPK-ST Document 29 Filed 08/13/21 Page 5 of 9 PageID #: 426




2020); 1-800-Flowers.com, Inc., 905 F. Supp. 2d at 455-58). Judge Tiscione observed that the

trademark decisions finding a justiciable case on which Rubinstein relied were “easily

distinguishable.” Id. at 8. In those cases, he explained, the defendant had threatened litigation

or had objected to another party’s use of a particular mark. Id. at 8-9 (discussing Classic

Liquor Importers, Ltd. v. Spirits Int’l B.V., 151 F. Supp. 3d 451, 457 (S.D.N.Y. 2015); Gelmart

Indus., Inc. v. Eveready Battery Co., 120 F. Supp. 3d 327, 332 (S.D.N.Y. 2014); Lee v.

Makhnevich, No. 11-CV-8665, 2013 WL 1234829, at *2, *4 (S.D.N.Y. Mar. 27, 2013)).

       Judge Tiscione also rejected Rubinstein’s suggestion that a justiciable controversy exists

between EMI and Rubinstein because EMI had filed a lawsuit against Kelly Roach—a different

party that had contested EMI’s ENTREPRENEUR trademarks before the TTAB. See R. & R.

at 10. Judge Tiscione noted cases “establish[ing] that a party’s suit against a non-party does not

yield an actual controversy for purposes of the Declaratory Judgment Act.” Id. at 11 (citing

Avon Prods., Inc. v. Moroccanoil, Inc., No. 12-CV-4507, 2013 WL 795652, at *5 (S.D.N.Y.

Mar. 4, 2013); Indigodental GMBH & Co. KG v. Ivoclar Vivadent, Inc., No. 08-CV-7657, 2008

WL 5262694, at *3 (S.D.N.Y. Dec. 10, 2008)). Moreover, he observed that Rubinstein had not

established that Rubinstein and Roach were similarly situated. Id. at 10 & n.2. Indeed, he

observed, Rubinstein had not “submit[ed] evidence detailing th[e] proceedings” that EMI had

brought against Roach. Id. at 10. “[C]onsidering the totality of the circumstances,” Judge

Tiscione concluded that Rubinstein had failed to establish an actual controversy sufficient to

support jurisdiction. Id. at 11-12.

       Rubinstein filed timely objections. See Pl.’s Obj. to R. & R. (“Pl.’s Obj.”) (Dkt. #26).




                                                5
Case 2:20-cv-04173-RPK-ST Document 29 Filed 08/13/21 Page 6 of 9 PageID #: 427




                                   STANDARD OF REVIEW

   I.       Motion to Dismiss

        To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(1), a

plaintiff must show that the Court has “the statutory or constitutional power to adjudicate” the

action. Cortlandt St. Recovery Corp. v. Hellas Telecomms., S.A.R.L., 790 F.3d 411, 417 (2d

Cir. 2015). Where, as here, the facts bearing on jurisdiction are not in dispute, “the district

court must take all uncontroverted facts in the complaint . . . as true, and draw all reasonable

inferences in favor of the party asserting jurisdiction.” Tandon v. Captain’s Cove Marina of

Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir. 2014); see Charles Alan Wright & Arthur R.

Miller, 5B Fed. Prac. & Proc. Civ. § 1350 (3d ed. 2021) (“A facial attack challenges subject

matter jurisdiction without disputing the facts alleged in the complaint and requires the court to

treat the allegations of the complaint as true.”).

  II.       Review of a Magistrate Judge’s Report and Recommendation

        If a party timely objects to a magistrate judge’s recommendation on a dispositive issue,

the district court must “determine de novo” those parts of the ruling that have been “properly

objected to.” Fed. R. Civ. P. 72(b)(3); see 28 U.S.C. § 636(b)(1). Those parts of an R. & R.

that are uncontested, or to which no proper objection has been made, may be reviewed for

“clear error.” Alvarez Sosa v. Barr, 369 F. Supp. 3d 492, 497 (E.D.N.Y. 2019) (citation

omitted); see Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985) (citing Fed. R. Civ. P.

72 advisory committee’s note to 1983 addition).

                                           DISCUSSION

        EMI’s motion to dismiss is granted based on Rubinstein’s failure to establish a

justiciable controversy under the Declaratory Judgment Act. That statute provides that “[i]n a

case of actual controversy within its jurisdiction . . . any court of the United States . . . may
                                                     6
Case 2:20-cv-04173-RPK-ST Document 29 Filed 08/13/21 Page 7 of 9 PageID #: 428




declare the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a). A “case of actual

controversy” exists only if there is a dispute that is “‘definite and concrete,” “real and

substantial,” and would “admit of specific relief through a decree of conclusive character, as

distinguished from an opinion advising what the law would be upon a hypothetical state of

facts.” MedImmune, 549 U.S. at 127. “[T]he threat of litigation” is “relevant in determining

whether an actual controversy exists.” Nike, Inc. v. Already, LLC, 663 F.3d 89, 96 (2d Cir.

2011). Judge Tiscione concluded that no justiciable controversy exists here after determining

that EMI’s messages were objections to the registration of ENTERPRENAWYER, rather than

threats of litigation or demands that Rubinstein discontinue use of that mark. See R. & R. at 6-

7. As explained below, Rubinstein’s objections to Judge Tiscione’s conclusions lack merit.

       Rubinstein first argues that Judge Tiscione failed to employ the MedImmune framework,

and instead relied on more stringent Second Circuit caselaw on the Declaratory Judgment Act

that predates the MedImmune decision. Pl.’s Obj. at 6 (“[T]he R&R appears to be relying on

the discredited pre-MedImmune ‘reasonable apprehension’ test.”); see id. at 4. That argument

lacks merit. Judge Tiscione expressly recognized that the MedImmune framework governs.

See R. & R. at 4-5, 11-12. And he did not invoke the “reasonable apprehension” test at all.

While Rubinstein may disagree with Judge Tiscione’s application of MedImmune, Rubinstein

offers no persuasive evidence that Judge Tiscione used the wrong legal test.

       Rubinstein next submits that Judge Tiscione erred because EMI’s communications with

Rubinstein are best read as threatening litigation.      Rubinstein does not dispute that no

justiciable controversy exists merely because two parties have a dispute over whether the PTO

should register a mark. See R. & R. at 5 (citing 1-800-Flowers.com, 905 F. Supp. 2d at 454);


                                               7
Case 2:20-cv-04173-RPK-ST Document 29 Filed 08/13/21 Page 8 of 9 PageID #: 429




see also I.O.B. Realty, Inc., No. 19-CV-2276, 2020 WL 2086096, at *2; Halo Lifestyle LLC v.

Halo Farm, Inc., No. 18-CV-9459, 2019 WL 1620744, at *3 (S.D.N.Y. Apr. 16, 2019).

Instead, Rubinstein relies on cases finding a justiciable controversy after a markholder

threatened an infringement suit. See Pl.’s Obj. at 4 (stating that declaratory judgment actions

“are particularly useful in resolving trademark disputes where, as here, a trademark owner

threatens to sue for infringement”); id. at 6-7 (arguing that justiciable controversy exists based

on purported threat to sue). Rubinstein acknowledges that EMI “did not state ‘we will sue you

unless you stop using the mark,’” but contends that the message of EMI’s communications was

“clear—stop your use or we will sue you.” Id. at 6.

          Rubinstein’s objection lacks merit because EMI’s communications are not best read as

threats of litigation. Rubinstein principally focuses on EMI’s July 15 email. But EMI sent that

email the day after seeking an extension of its deadline to respond to Rubinstein’s application to

register its ENTREPRENAWYER mark, and the message itself repeatedly referenced the PTO

application. See Justman Decl. Ex. 4. The text and context of the July 15 email thus suggest

that the message was focused on Rubinstein’s attempt to register the ENTREPRENAWYER

mark. To be sure, the email stated that EMI had “learned that [Rubinstein was] using the

ENTREPRENAWYER mark on social media.” Id. at 2. But EMI did not assert that the use

was infringing or demand that it cease. See ibid. Instead, after expressing a concern about risk

of confusion between the two marks, EMI simply “ask[ed Rubinstein] to contact us to discuss

this matter.” Ibid. These statements can hardly be characterized as “bully[ing],” Pl.’s Obj. at 6,

“threatening,” id. at 5, or indicating that EMI would turn to litigation to protect its trademark

rights.    The brief snippets from settlement discussions that Rubinstein invokes also fall far

short of threatening litigation.


                                                8
Case 2:20-cv-04173-RPK-ST Document 29 Filed 08/13/21 Page 9 of 9 PageID #: 430




        Rubinstein next repeats its contention that EMI’s lawsuit against a different party—

Kelly Roach—establishes an actual controversy between EMI and Rubinstein. See Pl.’s Obj. at

7 & n.1. But Rubinstein fails to demonstrate any flaw in Judge Tiscione’s explanation of why

that is not so. Judge Tiscione observed that courts in this circuit have declined to find a

justiciable controversy based on markholder’s lawsuit against a different infringer. See R. & R.

at 10-11. Rubinstein has cited no case taking a contrary approach. See Pl.’s Obj. at 7. And

Rubinstein has offered scant detail about EMI’s suit against Roach, making it impossible to

infer that EMI’s action against Roach is a harbinger of litigation against Rubinstein. On this

record, EMI’s suit against Roach adds little.

                                         CONCLUSION

        Rubinstein’s objections are overruled. Having found no error in the portions of Judge

Tiscione’s R. & R. to which Rubinstein objected, and no clear error in the remainder of the

R. & R., the R. & R. is adopted in its entirety. EMI’s motion to dismiss under Federal Rule of

Civil Procedure 12(b)(1) is granted and this case is dismissed for lack of subject-matter

jurisdiction.

        The Clerk of the Court shall close this case.

        SO ORDERED.

                                                        /s/ Rachel Kovner
                                                        RACHEL P. KOVNER
                                                        United States District Judge

      Dated: August 13, 2021
             Brooklyn, New York




                                                 9
